DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 JANUARY 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Application 14/921,436.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 6 and 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim(s) state “providing the supplementary media content to the first viewing device over the second communication path”; however the claim(s) from which they depend already state “forwarding the supplementary media content to the first viewing device via the second communication path”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 13, 17, 18, and 20 of U.S. Patent No. 10,397,631 in view of Woods et al., US 2013/0170813.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims .
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose supplementary media content, wherein the supplementary media content is correlated to a playlist of media content and supplements the viewing experience for the first media content; and
wherein a second communication path is different from a first communication path.
However, in a related art, Woods does disclose supplementary media content, wherein the supplementary media content is correlated to a playlist of media content and supplements the viewing experience for the first media content (supplemental content asset that supplements a primary content asset; page 1, paragraph 4, and page 8, paragraph 73, and page 11, paragraph 93, and wherein the primary content can be a playlist; page 3, paragraph 36); and
wherein a second communication path is different from a first communication path (with multiple network paths that can be different from one another; page 8, paragraph 75, and page 9, paragraph 77).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Woods to arrive at the claimed subject matter, by allowing supplemental content to be associated with a primary content playlist and have content be sent via various different communication paths in response to certain inputs, in order to provide an improved .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al., US 2012/0210346 in view of Grab, US 2013/0174035 and further in view of Bennett, US 2011/0110309 and Woods et al., US 2013/0170813.

Regarding claim 1, McCoy discloses a device comprising: 
a memory to store executable instructions (with memory and executable instructions; page 2, paragraph 33); and 

 obtaining first media content (device obtaining URL/content from provider/server and starting playback; page 7, paragraph 90, and page 9, paragraphs 113-114) and the first media content in response to receiving a first selection of the first media content from a playlist of media content (selection for playback; Fig. 4, element 438, and page 7, paragraphs 89-90, and page 9, paragraph 113, and wherein from a list of content and/or playlist, i.e. aggregation of content, received from provider; Fig. 4, element 436, and page 7, paragraph 89, and page 9, paragraph 113); and
a second selection of the first viewing device from a menu of a group of available viewing devices (selection of specific/available device from menu/list; Fig. 4, element 424, and page 7, paragraph 89, and page 9, paragraph 113, responsive to at least the selection(s), i.e. multiple including first, second, third etc.; page 7, paragraph 89-90, and page 9, paragraphs 113-114).
While McCoy does disclose provide the first media content to a first viewing device (device obtaining URL/content from provider/server and starting playback; page 7, paragraph 90, and page 9, paragraphs 113-114), McCoy does not explicitly disclose obtaining supplementary media content associated with content, wherein the supplementary media content is correlated to a playlist of media content and supplements a viewing experience for content; 

selecting a second communication path to provide the supplementary media content to the first viewing device in response to receiving a request, wherein the second communication path is selected according to a second available bandwidth of the second communication path, and wherein the second communication path is different from the first communication path; and 
forwarding the supplementary media content to the first viewing device via the second communication path.
In a related art, Grab does disclose a selection of first media content (at least selection of first media content; pages 9-10, paragraph 73);
a first selection of content (selection of content from displayed content; page 12, paragraph 91); 
obtaining supplementary media content associated with content responsive to selections (contextually relevant, i.e. supplementary information can be received upon a selection, pages 9-10, paragraphs 73-74, and page 10, paragraphs 78-79); and
presenting a menu of viewing devices (upon selection of content, menu can be displayed to select device for playback; page 12, paragraph 91), and receiving a second selection of a first viewing device (device for playback is selected; page 12, paragraph 91).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of McCoy and Grab 
While Grab does disclose supplementary media content (contextually relevant, i.e. supplementary information can be received upon a selection, pages 9-10, paragraphs 73-74, and page 10, paragraphs 78-79), McCoy in view of Grab does not explicitly disclose supplementary media content that is correlated to a playlist of media content and supplements a viewing experience for content;
selecting a first communication path to provide content to a first viewing device according to a first available bandwidth of the first communication path in response to receiving a request;
selecting a second communication path to provide particular media content to the first viewing device in response to receiving a request, wherein the second communication path is selected according to a second available bandwidth of the second communication path, and wherein the second communication path is different from the first communication path; and 
forwarding particular media content to the first viewing device via the second communication path.
In a related art, Bennett does disclose selecting a first communication path to provide content to a first viewing device according to a first available bandwidth of the first communication path in response to receiving a request and selecting a second 
forwarding the particular media content to the first viewing device via the second communication path (allocation/selection of a first pathway for first content/application, and second pathway for second content/application; page 11, paragraph 75, and streaming content; page 10, paragraph 70, and again transferred data can relate to video, audio, pictures, text, multimedia information, etc., i.e. types of content and/or supplemental information/content; page 20, paragraph 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of McCoy, Grab, and Bennett by allowing selection of communication paths based on available bandwidth of the paths, in order to provide an improved system and method for 
McCoy in view of Grab and Bennett does not explicitly disclose supplementary media content that is correlated to a playlist of media content and supplements a viewing experience for content.
In a related art, Woods does disclose supplementary media content that is correlated to a playlist of media content and supplements a viewing experience for content (supplemental content asset that supplements a primary content asset; page 1, paragraph 4, and page 8, paragraph 73, and page 11, paragraph 93, and wherein the primary content can be a playlist; page 3, paragraph 36);
selecting a communication path in response to receiving a selection (upon a selection of a device; page 14, paragraph 117, and page 15, paragraph 127, and page 22, paragraph 189, and wherein from list of available devices; page 6, paragraph 57, including a menu; Fig. 11, the system can retrieve content from specific network source/location; page 9, paragraph 79, and page 13, paragraph 111, and page 23, paragraph 202, and wherein this is via a specific network path; page 8, paragraph 75, and page 9, paragraph 77); and
a second communication path is different from a first communication path (with multiple network paths that can be different from one another; page 8, paragraph 75, and page 9, paragraph 77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of McCoy, Grab, Bennett, and Woods by allowing supplemental content to be associated with a primary 

Regarding claim 3, McCoy in view of Grab, Bennett, and Woods discloses determining an availability of a plurality of viewing devices for receiving the first media content resulting in the group of available viewing devices, and presenting the menu of the group of available viewing devices in response to receiving the first selection of the first media content (McCoy; determining and presenting list/menu of available devices; Fig. 4, element 424, and page 7, paragraph 89, and page 9, paragraph 113, and Grab; upon selection of content, menu can be displayed to select device for playback; page 12, paragraph 91).

Regarding claim 4, McCoy in view of Grab, Bennett, and Woods discloses streaming the first media content to the first viewing device over the first communication path for presentation on the first viewing device (McCoy; device obtaining URL/content from provider/server and starting playback; page 7, paragraph 90, and page 9, paragraphs 113-114, and Bennett; streaming content over specific pathway; page 10, paragraph 70).

Regarding claim 6, McCoy in view of Grab, Bennett, and Woods discloses providing the supplementary media content to the first viewing device over the second 

Regarding claim 7, McCoy in view of Grab, Bennett, and Woods discloses the first viewing device comprises a mobile communication device (McCoy; device can be a consumer device such as an IPTV device; page 3, paragraph 37, or TV, mobile phone, etc.; page 4, paragraph 46, and wherein device can be TV or cell phone, etc.; page 4, paragraph 52).

Claim 12, which discloses a storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 14, which discloses a storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 15, which discloses a storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 6.
Claim 17, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1, 4, and 6.

Claims 2, 8, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al., US 2012/0210346 in view of Grab, US 2013/0174035, Bennett, US 2011/0110309, and Woods et al., US 2013/0170813, and further in view of Kashef et al., US 2011/0246566.

Regarding claim 2, McCoy in view of Grab, Bennett, and Woods discloses all the claimed limitations of claim 1, as well as a playlist (McCoy; list of content and/or playlist, i.e. aggregation of content, received from provider; Fig. 4, element 436, and page 7, paragraph 89, and page 9, paragraph 113, and Grab; page 10, paragraph 79, and page 11, paragraphs 81 and 85).  
McCoy in view of Grab, Bennett, and Woods does not explicitly disclose a playlist of media content comprises media content from a first service providing subscription-based media content and from a second service providing non-subscription-based media content.
In a related art, Kashef does disclose a playlist of media content comprises media content from a first service providing subscription-based media content and from a second service providing non-subscription-based media content (providing personalized playlist of media content that is based on profile; page 4, paragraph 42, and wherein the content is related to various providers of subscription and non-subscription services, and the preferences/profile includes preferences of a user of a device, history/preferences for subscription services, and preferences/history of internet based services; page 1, paragraph 5, and page 4, paragraph 43, and page 5, paragraphs 51 -52, and page 7, paragraph 69).


Regarding claim 8, McCoy in view of Grab, Bennett, and Woods discloses all the claimed limitations of claim 1, as well as a first prior media consumption that is associated with a subscription television service, and a second prior media consumption that is associated with an internet-based service (Grab; based on previous histories related to subscription services and internet services, i.e. non subscription services; pages 4-5, paragraph 39).  
McCoy in view of Grab, Bennett, and Woods does not explicitly disclose a playlist of media content is generated based on preferences of a user of the device, a first prior media consumption that is associated with a subscription television service, and a second prior media consumption that is associated with an internet-based service.
In a related art, Kashef does disclose a playlist of media content is generated based on preferences of a user of the device, a first prior media consumption that is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of McCoy, Grab, Bennett, Woods, and Kashef by allowing playlists to be created and provided based on various profiles and preferences of a user, in order to provide improved methods and systems which enables media/content providers and end-users to fully realize the benefits of systems designed to provide customized content related to end-user preferences by simplifying the ways providers access and gather user-specific preferences, as well making it easier for the end-users to customize and manage their preferences no matter what device or service they are using (Kashef; page 2, paragraph 12).

Claim 13, which discloses a storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 16, which discloses a storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.
18, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al., US 2012/0210346 in view of Grab, US 2013/0174035, Bennett, US 2011/0110309, and Woods et al., US 2013/0170813, and further in view of Davidson, US 8,621,546.

Regarding claim 5, McCoy in view of Grab, Bennett, and Woods discloses all the claimed limitations of claim 1, as well as the first media content (McCoy; device obtaining URL/content from provider/server and starting playback; page 7, paragraph 90, and page 9, paragraphs 113-114, and Grab; selection of first media content; pages 9-10, paragraph 73) and the supplementary media content (Grab; contextually relevant, i.e. supplementary information can be received upon a selection, pages 9-10, paragraphs 73-74, and page 10, paragraphs 78-79).  
McCoy in view of Grab, Bennett, and Woods does not explicitly disclose swapping presentation of first media content on a first viewing device with secondary media content.
In a related art, Davidson does disclose swapping presentation of first media content on a first viewing device with secondary media content (based on selection from remote device via a user input that occurs while a certain program/content is presented, the programs/content that are currently being presented on the main display and remote device are switched; col. 3, lines 22-30).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al., US 2012/0210346 in view of Grab, US 2013/0174035, Bennett, US 2011/0110309, and Woods et al., US 2013/0170813, and further in view of Mao et al., US 2011/0188439.

Regarding claim 9, McCoy in view of Grab, Bennett, and Woods discloses all the claimed limitations of claim 1, as well as the playlist of media content (McCoy; list of content and/or playlist, i.e. aggregation of content, received from provider; Fig. 4, element 436, and page 7, paragraph 89, and page 9, paragraph 113, and Grab; page 10, paragraph 79, and page 11, paragraphs 81 and 85).  
McCoy in view of Grab, Bennett, and Woods does not explicitly disclose a listing of the media content excludes content not compatible with a plurality of viewing devices for viewing media content.
In a related art, Mao does disclose a listing of the media content excludes content not compatible with a plurality of viewing devices for viewing media content 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of McCoy, Grab, Bennett, Woods, and Mao by allowing content to be filtered based on capabilities of requesting devices, in order to provide a system and method which can utilize transmission bandwidth to improve data transmission efficiency (Mao; page 1, paragraphs 2-3).

Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al., US 2012/0210346 in view of Grab, US 2013/0174035, Bennett, US 2011/0110309, and Woods et al., US 2013/0170813, and further in view of Collart et al., US 2009/0150553.

Regarding claim 10, McCoy in view of Grab, Bennett, and Woods discloses all the claimed limitations of claim 1, as well as selecting of the first communication path comprises selecting the first communication path according to a first communication factor, wherein the first communication factor includes a first availability of the first communication path among a first plurality of communication paths (Bennett; system can determine bandwidth limitations, i.e. communication factors, of various paths, and can select path(s) that meet specific requirements, i.e. are available, for transmission of requested content to a specific device; page 10, paragraph 72, and page 11, paragraph 
McCoy in view of Grab, Bennett, and Woods does not explicitly disclose communication based on a subscription status of an account for a user.
In a related art, Collart does disclose communication based on a subscription status of an account for a user (determining content package/subscription associated with fist content; page 12, paragraph 84, and page 1, paragraph 7, and page 5, paragraph 19, and determining authorized viewing devices for communication with, i.e. via a communication path, based on package/subscription; page 12, paragraph 84, and page 1, paragraph 7, and page 5, paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of McCoy, Grab, Bennett, Woods, and Collart by allowing only specific package/subscription authorized devices to be communicated with, in order to provide improved systems and methods for coordinating the operation of a playback device (Collart; page 1, paragraph 2).

Claim 11, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.  
It is noted that the citations include specific selections of multiple paths with differing communication factors, therefore covering the claimed second communication path, second communication factor, and second availability.

19, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.
Claim 20, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RANDY A FLYNN/Primary Examiner, Art Unit 2424